Citation Nr: 0900828	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  96-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by tender lymph nodes. 

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected varicose veins of the bilateral 
knees.

3.	Entitlement to a rating in excess of 10 percent for a 
service connected left ankle disability.

4.	Entitlement to a rating in excess of 20 percent for a 
service connected low back disability, to include lumbar 
paravertebral myositis.

5.	Entitlement to an effective date earlier than October 23, 
1992 for a 10 percent combined evaluation under 38 C.F.R. 
§ 3.324. 




REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This case has undergone a protracted appellate history.  The 
appeal is before the Board of Veterans' Appeals (Board) from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico in 
May 1990, June 1993 and June 1996.

Before the Board in February 2005, it remanded the issues 
instantly on appeal, directing the Appeals Management Center 
(AMC)/RO to provide a fresh VA examination of the back, 
complete with orthopedic and any neurological findings, and 
to readjudicate this matter under the old and new criteria 
under 38 C.F.R. § 4.71a; conduct a fresh VA examination to 
assess the nature and severity of the veteran's varicose 
veins and to readjudicate this matter under old and new 
criteria; provide a VA examination by a specialist to 
determine whether the veteran had any underlying, clinically 
ascertainable disorder associated with his complaints of 
lymph node tenderness; and ensure compliance with proper 
Veterans Claims Assistance Act (VCAA) notification.  The RO 
issued an SSOC in March 2008.   

The Board finds that the AMC/RO complied with the February 
2005 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).

With respect to the veteran's claims for higher evaluations 
relating to his service connected back disability, left ankle 
disability and bilateral varicose veins, as well as his claim 
for an effective date earlier than October 23, 1992 for a 10 
percent combined evaluation under 38 C.F.R. § 3.324, these 
aspects of the are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The competent medical evidence of record does not provide 
a clinical diagnosis of a disorder of the lymph nodes that 
is attributable to the veteran's period of active service 
or any incident thereof.


CONCLUSION OF LAW

Service connection for a disability manifested by tender 
lymph nodes is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2005 and August 2006 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim, and of the 
information it failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting in his possession, and 
the August 2006 correspondence apprised the veteran about the 
manner in which VA calculates disability ratings and assigns 
effective dates in accordance with Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the RO decisions that are the subject of this appeal in its 
December 2005 and August 2006 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this timing defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the March 2008 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.        

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a September 2006 VA examination, which was thorough 
in nature and adequate for the purposes of deciding this 
claim.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
VA medical records dated November 1989 and December 1989 
indicate that the veteran was negative for the Human 
Immunodeficiency Virus (HIV), but subsequently, in 1992, VA 
medical reports indicate that he tested positive for this 
disease.  

A May 1990 VA medical record indicates that the veteran had 
normal or otherwise not palpable lymphatics.  A June 1991 VA 
medical record likewise indicates that the veteran's 
lymphatics were non-contributory, and another December 2002 
VA medical report similarly conveys that the veteran had a 
normal ENT and lymphatic examination.

In letters dated April 2006, the AMC requested the veteran's 
medical records from four VA Medical facilities located in 
New York, New York, Washington, DC, Perry Point, Maryland, 
and San Juan, Puerto Rico; such records have been associated 
with the claims file.   

The veteran submitted to a VA examination of the lymphatics 
in September 2006.  The physician reviewed the claims file 
and noted that the veteran had first been diagnosed with HIV 
in 1992, a disease that he had acquired through sexual 
contact.  After performing a physical examination he 
determined that any disease characterized by tender lymph 
nodes "is the HIV infection . . . attained through sexual 
contact."      



b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a disability 
manifested by tender lymph nodes.  Specifically, medical 
records spanning 1990 to 2002 reflect that the veteran's 
lymphatics system was normal or otherwise non-contributory.  
These records do not contain a diagnosis of a disorder of the 
lymph nodes manifested by tenderness, and in the absence of 
such a diagnosed disability, service connection cannot be 
established.  See Disabled Am. Veterans, 419 F.3d at 1318; 
Coburn, 19 Vet. App. at 431.  Additionally, in the recent 
September 2006 VA examination report, the physician 
specifically attributed any lymph node abnormality to the 
veteran's diagnosed HIV and not to his period of active 
service or any incident thereof.  In the absence of a 
favorable nexus linking the veteran's service and any 
abnormality of the lymph nodes, the claim must be denied.  

The Board also parenthetically observes that, although the 
veteran has not submitted a separate claim for service 
connection for HIV, he was first diagnosed with this disease 
many years post-service.  Such a significant lapse in time 
between the veteran's active service and diagnosis of the HIV 
disease that has caused a lymph node abnormality weighs 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Therefore, service 
connection for a disability manifested by tender lymph nodes 
cannot be established.


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for a disability manifested by tender lymph nodes 
is not warranted.  As the evidence preponderates against the 
claim the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Service connection for a disability manifested by tender 
lymph nodes is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims for higher 
evaluations of his service connected back disability, left 
ankle disability, and bilateral varicose veins, as well as 
the claim for an earlier effective date prior to October 23, 
1992 for a combined 10 percent evaluation under 38 C.F.R. § 
3.324.  38 C.F.R. § 19.9 (2008).  Specifically, as reflected 
in May 2000 and December 2002 VA medical reports, clinicians 
noted that the veteran was unemployed and received Social 
Security benefits.  In another May 2003 VA medical record, 
the clinician also indicated that the veteran continued to 
receive Social Security disability (SSD) benefits.  A review 
of the claims file, however, does not reveal that such Social 
Security Administration (SSA) records have been associated 
with the file.  Because such records could assist the veteran 
in substantiating his claims, the Board must REMAND the 
issues to the AMC/RO so that it may obtain any outstanding 
SSA records.  Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (vacating Board decision and directing VA to obtain 
claimant's Social Security records); Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993), (noting that "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits").

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims has held that, 
with respect to claims for increased ratings, VCAA duties 
require that VA apprise the veteran of certain information 
relevant to these types of claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The AMC/RO must therefore 
provide proper VCAA notice in accordance with Vazquez-Flores.   



Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2008).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide. 

The AMC/RO should also provide proper 
VCAA notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2. The AMC/RO must contact the Social 
Security Administration (SSA) to obtain 
the veteran's SSA records and thereafter 
associate any such records with the 
claims file.  If the SSA does not have 
the veteran's records, a negative 
response should be provided and 
associated with the claims file.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
  


____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


